UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4084


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CESAR ANDRES LINARES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00164-TDS-1)


Submitted:   July 8, 2014                    Decided:    July 16, 2014


Before MOTZ and    GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter C. Holton, Jr., HOLTON LAW FIRM, PLLC, Winston-Salem,
North Carolina, for Appellant.  Sandra Jane Hairston, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cesar Andres Linares pled guilty pursuant to a plea

agreement to one count of possession with intent to distribute

1000 kilograms or more of marijuana, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A) (2012).                      The district court calculated

Linares’ Guidelines range at 121 to 151 months’ imprisonment,

U.S. Sentencing Guidelines Manual (2013), and sentenced him to

121 months’ imprisonment.                On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but raising as

an    issue    for     review     whether      the     district     court      abused      its

discretion in imposing sentence.                      Linares was informed of his

right to file a pro se supplemental brief, but he has not done

so.    The Government declined to file a brief.                    We affirm.

               We review Linares’ sentence for reasonableness “under

a    deferential       abuse-of-discretion            standard.”        Gall    v.    United

States,       552    U.S.   38,    41,    51       (2007).       This   review       entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                      Id. at 51.         In determining

procedural          reasonableness,       we   consider      whether      the    district

court    properly       calculated       the   defendant’s        advisory      Guidelines

range,    gave        the   parties       an       opportunity     to   argue        for   an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)



                                               2
factors, selected a sentence based on clearly erroneous facts,

and sufficiently explained the selected sentence.                        Id. at 49–51.

              If   the    sentence      is     free    of   “significant     procedural

error,” we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                             Id. at 51.

If the    sentence       is    within    the       properly     calculated   Guidelines

range, we apply a presumption on appeal that the sentence is

substantively reasonable.               United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012).            Such a presumption is rebutted only if the

defendant shows “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                    United States v. Montes-Pineda,

445 F.3d      375,   379      (4th   Cir.    2006)      (internal       quotation   marks

omitted).

              In this case, the district court correctly calculated

and   considered      the      advisory      Guidelines       range,     heard   argument

from counsel, and afforded Linares the opportunity to allocute.

The court explained that the 121-month sentence was warranted in

light    of    the    nature     and     circumstances          of   Linares’    offense

conduct, his history and characteristics, and the need for the

sentence to reflect the seriousness of his offense conduct, to

promote    respect       for   the   law,      to     provide    just    punishment,   to

afford adequate deterrence to criminal conduct, and to protect

the public.        18 U.S.C. § 3553(a)(1), (2)(A)-(C).



                                               3
              Counsel     argues        that        the        121-month          sentence       is

unreasonable because the district court did not “properly weigh”

Linares’      cooperation      with      law       enforcement.             We    reject        this

argument because it essentially asks this court to substitute

its judgment for that of the district court.                             While this court

may    have    weighed     the    § 3553(a)          factors          differently         had    it

imposed sentence in the first instance, we defer to the district

court’s decision that a 121-month sentence achieved the purposes

of    sentencing    in    Linares’       case.           See    Gall,       552    U.S.    at     51

(explaining that appellate courts “must give due deference to

the district court’s decision that the § 3553(a) factors, on a

whole,     justify”      the      sentence          imposed);          United       States       v.

Rivera-Santana, 668 F.3d 95, 105 (4th Cir. 2012) (stating it was

within district court’s discretion to accord more weight to a

host of aggravating factors in defendant’s case and decide that

the    sentence    imposed       would    serve       the      § 3553       factors       on    the

whole); United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011) (“[D]istrict courts have extremely broad discretion when

determining       the    weight    to     be       given       each    of     the    § 3553(a)

factors.”).        Counsel       thus    fails      to     rebut      the    presumption         on

appeal that Linares’ within-Guidelines sentence is substantively

reasonable.        Accordingly, we conclude that the district court

did not abuse its discretion in sentencing Linares.



                                               4
               In    accordance        with   Anders,       we    have     reviewed     the

remainder       of    the      record    in     this   case      and     have   found      no

meritorious issues for appeal.                  We therefore affirm the district

court’s       judgment.         This    court     requires       that    counsel    inform

Linares, in writing, of the right to petition the Supreme Court

of the United States for further review.                         If Linares requests

that    a    petition     be    filed,    but     counsel     believes      that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                              Counsel’s motion

must state that a copy thereof was served on Linares.

               We dispense with oral argument because the facts and

legal       contentions      are   adequately       presented       in    the   materials

before      this     court   and   argument       would   not     aid    the    decisional

process.

                                                                                   AFFIRMED




                                              5